Name: Commission Regulation (EC) No 1729/2000 of 3 August 2000 laying down detailed rules for the application of Council Regulation (EC) No 1349/2000 as regards import licences for oats falling within CN code 10040000 and originating in the Republic of Estonia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32000R1729Commission Regulation (EC) No 1729/2000 of 3 August 2000 laying down detailed rules for the application of Council Regulation (EC) No 1349/2000 as regards import licences for oats falling within CN code 10040000 and originating in the Republic of Estonia Official Journal L 198 , 04/08/2000 P. 0020 - 0021Commission Regulation (EC) No 1729/2000of 3 August 2000laying down detailed rules for the application of Council Regulation (EC) No 1349/2000 as regards import licences for oats falling within CN code 1004 00 00 and originating in the Republic of EstoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(1), and in particular Article 1(3) thereof,Whereas:(1) The European Community has undertaken to establish, for each marketing year from 1 July 2000 on, an import tariff quota at zero duty of 3000 tonnes of oats falling within CN code 1004 00 00 originating in Estonia, with an annual quota increase of 900 tonnes per marketing year with effect from 1 July 2001.(2) That import is conditional upon presentation of an import licence. It is therefore necessary to specify the conditions governing the issue of such a licence.(3) Provision should be made for the licences covering the import of the product in question under the fixed quantities, to be issued after a period of reflection and subject, if necessary, to a single percentage reduction in the quantities requested.(4) The information which must appear on the applications and licences should be laid down, by derogation from Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(2), as last amended by Regulation (EC) No 1127/1999(3).(5) To take account of delivery conditions, the import licences should be made valid from the day on which they are issued up to the end of the month following that in which they are issued.(6) With a view to guaranteeing efficient management of the quota, it is necessary that the import licences should not be transferable and that the import licence security should be fixed at EUR 89 per tonne, by derogation from Article 10 of Commission Regulation (EC) No 1162/95(4), as last amended by Regulation (EC) No 1432/1999(5).(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. The import of oats falling within CN code 1004 00 00 originating in Estonia and benefiting from zero import duty, in accordance with Regulation (EC) No 1349/2000 introducing a tariff quota for that product, shall be conditional upon the presentation of an import licence issued in accordance with this Regulation.The quantity to be imported shall be 3000 tonnes for the 2000/2001 marketing year. That quantity shall be increased by 900 tonnes per marketing year with effect from 1 July 2001.The serial number of the quota is 09.4588.2. When released into free circulation in the Community, the oats shall be accompanied by the original of the EUR 1 certificate to be issued by the competent authorities of Estonia.Article 21. Applications for import licences shall be lodged with the competent authorities of the Member States no later than 1 p.m. Brussels time on the second Monday of each month.Each licence application must be for a quantity which may not exceed the quantity available for the import of oats in the marketing year concerned.2. No later than 6 p.m. Brussels time the same day, the competent authorities shall forward the total quantity resulting from the sum of all quantities indicated on the import licence applications to the Commission by fax to the number 00 32 2-296 43 17.That information must be notified separately from that relating to other applications for cereal import licences and must quote the number and title of this Regulation.3. If the total of the quantities granted since the beginning of the marketing year plus the quantities requested on the day in question exceeds the quota quantity for the marketing year concerned, the Commission shall set, no later than the third working day following the lodging of the applications, a single reduction coefficient to be applied to the quantities requested on the day in question.4. Without prejudice to paragraph 3, licences shall be issued on the fifth working day following the day on which the application was lodged.5. In accordance with Article 21(2) of Regulation (EEC) No 3719/88, the period of validity of the licence shall be calculated from the actual date of its issue.Article 3By derogation from Article 6(1) of Regulation (EC) No 1162/95, import licences shall be valid until the end of the month following the month in which they were issued.Article 4By derogation from Article 9 of Regulation (EEC) No 3719/88, the rights resulting from the import licences shall not be transferable.Article 5By derogation from Article 8(4) of Regulation (EEC) No 3719/88, the quantity released into free circulation may not exceed that indicated in boxes 17 and 18 of the import licence. The figure "0" shall be entered to that effect in box 19 of the licence.Article 6The import licence application and the import licence shall contain the following information:(a) in box 8, the name of the country of origin; under the terms of the licence, import from Estonia is compulsory;(b) in box 20, one of the following indications:- Reglamento (CE) n ° 1729/2000- Forordning (EF) nr. 1729/2000- Verordnung (EG) Nr. 1729/2000- Ã Ã ±Ã Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1729/2000- Regulation (EC) No 1729/2000- RÃ ¨glement (CE) n ° 1729/2000- Regolamento (CE) n. 1729/2000- Verordening (EG) nr. 1729/2000- Regulamento (CE) n.o 1729/2000- Asetus (EY) N:o 1729/2000- FÃ ¶rordning (EG) nr 1729/2000;(c) in box 24, the applicable rate of import duty, namely "zero duty".Article 7By derogation from Article 10(a) and (b) of Regulation (EC) No 1162/95, the security for the import licences provided for in this Regulation shall be EUR 89 per tonne.Article 8This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 August 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 155, 28.6.2000, p. 1.(2) OJ L 331, 2.12.1988, p. 1.(3) OJ L 135, 29.5.1999, p. 48.(4) OJ L 117, 24.5.1995, p. 2.(5) OJ L 166, 1.7.1999, p. 56.